Citation Nr: 0532706	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  01-01 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for cataracts, to 
include as due to exposure to herbicides such as Agent 
Orange.

2.  Entitlement to service connection for a pulmonary 
disorder, to include as due to exposure to herbicides such as 
Agent Orange.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to exposure to herbicides such as 
Agent Orange.

4.  Entitlement to service connection for residuals of a low 
back injury.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The issues on appeal have been recharacterized as 
set forth on the title page of this decision for reasons 
discussed in the body of this decision.

The Board notes that the veteran submitted new claims for 
consideration in May 2005.  Specifically, he requested that 
his psychiatric disability be considered for assignment of a 
higher rating and he requested that service connection be 
granted for tinnitus.  These claims are not before the Board 
for review and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Cataracts did not develop during active service or as a 
consequence of active service.

3.  A pulmonary disorder did not develop during active 
service or as a consequence of active service.

4.  A gastrointestinal disorder did not develop during active 
service or as a consequence of active service.

5.  Cataracts, pulmonary disorders other than cancers, and 
gastrointestinal disorders are not shown to be, nor presumed 
to be, results of exposure to herbicides such as Agent 
Orange.

6.  Degenerative disc disease of the lumbar spine did not 
begin during service or within one year of discharge from 
service.

7.  The veteran does not have a low back disability as a 
consequence of an in-service injury.


CONCLUSIONS OF LAW

1.  Cataracts were not incurred in or aggravated by service, 
nor are they presumed to be due to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A pulmonary disorder was not incurred in or aggravated by 
service, nor is such a disorder presumed to be due to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by service, nor is such a disorder presumed to be 
due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  A low back disability was not incurred in or aggravated 
by service, nor is it presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  Fortunately, the Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology of his cataracts, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  The veteran specifically withdrew 
his request for a hearing in May 2005, and it appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file.  The veteran does not contend that 
there are any outstanding records and has requested that the 
Board proceed with the adjudication of his appeal.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The Board points out at this juncture that the RO initially 
denied the claims on appeal in a May 1997 rating decision.  
Although the veteran submitted correspondence in May 1998 
clearly expressing his disagreement with the denial of 
benefits sought, the RO did not consider that correspondence 
to be a notice of disagreement.  Instead, the RO treated 
subsequent correspondence as a new claim and characterized 
the issues as whether new and material evidence had been 
received to reopen the previously denied claims of 
entitlement to service connection for a low back disorder, 
cataracts, emphysema, and for a gastrointestinal disorder.  

The Board specifically finds that the May 1997 rating 
decision addressing the claims on the merits is the decision 
here on appeal because the May 1998 correspondence expressing 
disagreement was received within one year of notice of the 
denial of benefits and should have been accepted as the 
veteran's notice of disagreement as per 38 C.F.R. § 20.201.  
Thus, the Board recharacterizes the issues as set forth on 
the title page of this decision.  In such a situation, the 
Board must consider whether the veteran has been given 
adequate notice of the need to submit evidence or argument 
with respect to the issues to be addressed by it.  The Board 
must also consider whether the veteran has had an opportunity 
to submit such evidence and argument and to address the 
issues at a hearing, and, if not, whether the veteran has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The record clearly shows that the veteran was advised of the 
evidence needed to substantiate his claims of entitlement to 
service connection for various disabilities.  The evidence 
and arguments submitted by the veteran speak directly to the 
issues of entitlement to service connection that are the 
underlying issues when considering whether new and material 
evidence has been received.  As such, the Board finds that 
the veteran is not prejudiced in anyway by its consideration 
of the issues on the merits.

The veteran contends that he injured his back during service 
in November 1964, and that he continued to have back problems 
following service.  He also asserts that he got gasoline in 
his eyes during service and subsequently developed cataracts 
as a result of that exposure or, in the alternative, that the 
cataracts developed as a result of exposure to herbicides 
used in Vietnam.  The veteran contends that post-service 
development of a pulmonary disorder and a gastrointestinal 
disorder is due to exposure to herbicides, including Agent 
Orange.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for degenerative disc 
disease of the lumbar spine which is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a).  Service connection may 
be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that a chronic disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in March 1965, the evidence must show 
that a chronic disease manifest to a degree of ten percent by 
March 1966, in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

Herbicide exposure claims

The veteran contends that although he was never stationed in 
the Republic of Vietnam during his period of active service, 
he occasionally retrieved aircraft and/or sensitive equipment 
from aircraft in Vietnam.  The veteran submitted statements 
from fellow servicemen reflecting their recollections of the 
veteran performing secret duties in Vietnam.  His service 
personnel records only show missions into Cambodia.

Although VA has not conceded that the veteran had service in 
Vietnam, the Board finds that even if it is assumed that the 
veteran was exposed to herbicides, including Agent Orange, 
during his service, there is no medical evidence showing that 
his cataracts, pulmonary disorder, and/or gastrointestinal 
disorder are either directly linked to any such exposure or 
presumed to be a result of exposure to herbicides.  As 
pointed out in the law as set forth above, none of the 
disabilities are shown through studies and extensive testing 
to be due to exposure to herbicides.

The medical evidence clearly shows that the veteran initially 
underwent cataract extraction in 1992, that he is treated for 
mild chronic obstructive pulmonary disease, and that he has 
Barrett's esophagus and gastroesophageal reflux disease.  
There is no medical opinion linking the disorders to the 
veteran's period of active service or to exposure to 
herbicides containing Dioxin such as Agent Orange.  The 
veteran has submitted quite a number of treatises reflecting 
possible connections between veterans exposed to Dioxin and 
various disorders, but there is nothing in that evidence that 
speaks directly to this veteran's personal medical history so 
as to allow the Board to find that the evidence is competent 
medical evidence linking this veteran's possible exposure to 
his current disabilities.

Consistent with the veteran's contentions, there is nothing 
in the veteran's service medical records showing the presence 
of cataracts, a pulmonary disorder, and/or a gastrointestinal 
disorder during service.  There is no evidence of any of the 
disabilities for many years subsequent to service.  And, 
there is no medical evidence supporting the veteran's 
contention that the disorders are results of exposure to 
herbicides.  Thus, because none of the disorders have been 
found by the Secretary to be a disability that is presumed to 
be a result of exposure to herbicides and there is no medical 
evidence that links the veteran's personal medical history 
and current disability picture to exposure to herbicides, the 
claims of entitlement to service connection for cataracts, a 
pulmonary disorder, and for a gastrointestinal disorder based 
on exposure to herbicides must be denied.

Cataracts

As noted above, the veteran was not found to have an eye 
disability upon discharge from service in 1965.  He initially 
underwent cataract extraction in 1992.  The records 
surrounding that treatment as well as subsequent treatment 
records do not show that the development of cataracts was a 
result of in-service trauma.

The veteran underwent VA eye examination in February 1997 and 
related having injured his eyes twice during service, once as 
a result of getting gasoline sprayed in his face.  The 
examiner found that the veteran had minor dry eyes as well as 
pseudophakia that was considered a natural consequence of 
surgical intervention.  The examiner then opined that the 
veteran's in-service injuries were not related to his current 
complaints.

The Board acknowledges that there are medical records 
reflecting a history of cataract surgery that include 
comments that the veteran believed the cataracts were due to 
injuries sustained during service.  The records, however, do 
not include a medical opinion that the development of 
cataracts was a result of injuries and/or other events 
experienced during service.  The inclusion of a history in 
the medical records as given by the veteran does not equate 
to a medical opinion so his advising a treating physician 
that he believed the cataracts were due to service cannot be 
accepted as a medical opinion supporting the contention.  

The only evidence in support of the veteran's contention is 
his own statements.  Unfortunately, because the veteran is 
not shown to have any medical training so as to allow his 
opinion to be deemed a competent medical opinion, the Board 
finds that the veteran's statements, standing on their own, 
are not sufficient to establish a relationship between 
service and a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Consequently, given the lack of 
evidence of cataracts during service and medical evidence 
linking the current disability to the veteran's service, 
service connection for cataracts is also denied on a direct 
basis.

Pulmonary disease and gastrointestinal disease

The veteran's service medical records do not show any 
complaints of or treatment for a pulmonary disease and/or 
gastrointestinal disease.  His discharge examination in 
January 1965 does not include evidence of any such 
disability.  Current medical evidence, however, clearly shows 
that the veteran is treated for mild chronic obstructive 
pulmonary disease, Barrett's esophagus and gastroesophageal 
reflux disease.  The medical evidence also shows that the 
veteran has a lengthy history of cigarette smoking and a 
family history of esophageal cancer.  

The evidence of record does not include a medical opinion 
that the development of either a pulmonary disorder and/or a 
gastrointestinal disorder was a result of injuries and/or 
other events experienced during service.  Again, the Board 
finds that the veteran's statements, without supporting 
medical evidence, cannot be the basis for establishing a 
relationship between service and a current disability.  
Consequently, given the lack of evidence of pulmonary or 
gastrointestinal disorders during service and medical 
evidence linking the current disabilities to the veteran's 
service, service connection for a pulmonary disorder and a 
gastrointestinal disorder is also denied on a direct basis.


Back disability

The veteran's service medical records show that he strained 
his back in August 1964, and was treated for a muscle strain 
on one occasion without follow-up treatment.  He did not 
complain of back pain and/or any other problems with his 
spine upon discharge examination performed in January 1965.  
The veteran was honorably discharged from service in March 
1965.

Receipts of treatment by a chiropractor dated as early as 
September and October 1965 were submitted by the veteran; 
these documents only show that an adjustment was performed 
without any diagnosis of disability.  In February 1988, the 
veteran was seen by a neurosurgeon with complaints of back 
pain for many years with an increase in symptoms in December 
1987.  In a January 1989 report from a private neurosurgeon, 
it was reported that the veteran related a ten year history 
of back pain with an increase in 1987.  In June 1989, the 
veteran received disability retirement from the Washington 
state Department of Transportation.

Current treatment records show that the veteran is treated 
for degenerative arthritis of the cervical and lumbar spine.  
There is no suggestion in the veteran's private or VA 
treatment records that the veteran's back disabilities began 
as a result of service.

The veteran underwent VA examination in February 1997 and 
complained of having back pain since the 1960's.  He was 
found to have degenerative disc disease from the L4 level to 
S1.  The examiner did not offer an opinion as to etiology.  
Upon VA psychiatric examination in April 2001, the veteran 
related a history of having worked for over twenty-eight 
years for the Department of Transportation until he hurt his 
back and was placed on disability retirement.

Given the evidence as outlined above, the Board finds that 
the veteran certainly injured his back in 1964, but he did 
not have a chronic back disability upon discharge from 
service in January 1965.  Additionally, although he had some 
type of adjustment performed by a chiropractor shortly after 
service, there is no diagnosis of a chronic disability shown 
at that time.  It is not until approximately twenty years 
after discharge from service that there is a diagnosis of 
back disability and there is no medical evidence linking that 
diagnosis to the injury during service and/or any other event 
during service.  In fact, the evidence suggests that the 
veteran injured his back in 1987.  Therefore, absent evidence 
of a chronic back disability during service or within one 
year of discharge from service and absent medical evidence 
linking a current back disability to the veteran's period of 
service, service connection for a low back disability is 
denied.


ORDER

Service connection for cataracts, to include as due to 
exposure to herbicides, is denied.

Service connection for a pulmonary disorder, to include as 
due to exposure to herbicides, is denied.

Service connection for a gastrointestinal disorder, to 
include as due to exposure to herbicides, is denied.

Service connection for a low back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


